         Case 1:21-cr-00062-JEB Document 32-1 Filed 09/03/21 Page 1 of 2




                                                        U.S. Department of Justice

                                                        Channing D. Phillips
                                                        Acting United States Attorney

                                                        District of Columbia


                                                        Judiciary Center
                                                        555 Fourth St., N.W.
                                                        Washington, D.C. 20530


                                                     September 3, 2021

Via Email
Ubong Akpan
Office of the Federal Public Defender for the District of Columbia
625 Indiana Ave, NW
Washington, DC 20004
Ubong_akpan@fd.org

       Re:      United States v. Thomas Baranyi
                Case No. 1:21-cr-00062-JEB

Dear Counsel:

       The following materials were provided in discovery today:

             1. Open-source videos (2 files):
                   a. Rumble-Nemos
                   b. CSPAN
             2. MARKED SENSITIVE: Officer interview transcripts (2 files)
             3. MARKED SENSITIVE: Videos obtained via legal process and otherwise
                from other Capitol investigations (2 files):
                   a. D-9 video
                   b. D-10 video

        These materials are subject to the Protective Order in this case. Please adhere to
sensitivity markings.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       I will forward additional discovery as it becomes available. If you have any questions,
         Case 1:21-cr-00062-JEB Document 32-1 Filed 09/03/21 Page 2 of 2




including specific requests, please feel free to contact me.

                                                      Sincerely,


                                                      _______________________
                                                      Candice C. Wong
                                                      Assistant United States Attorney
                                                      202-252-7849
                                                      Candice.wong@usdoj.gov




                                                  2
